Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 12/24/2020, and current amendments overcome the rejection of claims under 35 U.S.C. 103 and objection to Claim 3. Therefore these rejections and objection to Claim 3 have been withdrawn.
Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by email from Applicant’s Representative, Mika Hori (Reg. No. 77,159) on 4/12/2021 following a telephonic interview on 4/8/2021.
In The Claims
Please amend the claims as follows:

1. (Currently Amended): A control apparatus for controlling a first device, and for controlling a second device through another control apparatus that is connected to the control apparatus via a network, the control apparatus comprising:

	a non-transitory storage medium containing program instructions for object-oriented programing, execution of which by the computing device causes the control apparatus to provide functions of:
an object creating unit that creates an object for controlling the first device, and controlling the second device connected to the another control apparatus, wherein 
the object includes a flag, 
the flag of the object for controlling the first device has a first value, and 
the flag of the object for controlling the second device has a second value that is different from the first value;
	a communication processing unit that refers to a communication parameter of the first device or the second device from information related to the network to acquire information for accessing the object;
	a packet processing unit that converts the object into a packet, and selects a port based on the first or second value of the flag included in the object to output the packet; and
	a communicating unit that transmits the packet to the first device when the flag has the first value, and to the second device through the another control apparatus to which the second device is connected when the flag has the second value, wherein
the object created by the object creating unit further includes an object name, a function name, and argument information for controlling the first device or the second device,
	the communication processing unit refers to the information related to the network, to acquire a communication scheme and the communication parameter of the first device or the second device as the information for accessing the object, and
the packet processing unit converts the object name, the function name, the argument information, and the flag into the packet, and selects the port that supports the communication scheme to output the packet through the communicating unit.

2. (Canceled)

3. (Previously Presented): The control apparatus according to claim 2, wherein
	the communicating unit distributes on the network, the object name of the object for controlling the first device when connecting the control apparatus to the network. 

4. (Previously Presented): The
	the communicating unit makes an inquiry about the object name of the object for controlling the second device through the network, and acquires the information related to the network for the second device that includes the object name from the another control apparatus.

5. (Previously Presented): The control apparatus according to claim 2, wherein
	the communicating unit distributes an object name of a new object on the network when the control apparatus adds the new object.


a control apparatus connected to the first device, and being configured to control the first device; and 
another control apparatus connected to the second device, and being configured to control the second device, the control apparatus being configured to control the second device through the another control apparatus, wherein
	the control apparatus comprises:
a computing device; and 
	a non-transitory storage medium containing program instructions for object-oriented programing, execution of which by the computing device causes the control apparatus to provide functions of:
an object creating unit that creates an object for controlling the first device and the second device, the object constituting an object name, a function name, argument information and a flag, the flag of the object for controlling the first device having a first value, the flag of the object for controlling the second device having a second value that is different from the first value;
a communication processing unit that refers to a communication scheme and a communication parameter of the first device or the second device from information that is preset and is related to a network, to acquire information for accessing the object;
a packet processing unit that converts the object name, the function 
a communicating unit that transmits the packet to the first device when the flag has the first value, and to the second device through the another control apparatus to which the second device is connected when the flag has the second value.

7. (Previously Presented): The device control system according to claim 6, wherein
	the control apparatus is connected to the another control apparatus through the network.

8. (Previously Presented): The device control system according to claim 6, wherein
	the control apparatus and the another control apparatus are CPUs that are connected to each other in a single apparatus. 

9-11. (Canceled)

12. (Previously Presented): A device control method for a device control system including a control apparatus and another control apparatus that is connected to the control apparatus via a network, the control apparatus being configured to control a first device, the another control apparatus being configured to control a second device, the method comprising:

	creating an object for controlling the first device and the second device, the object being constituted by an object name, a function name, argument information, and a flag, the flag of the object for controlling the first device having a first value, the flag of the object for controlling the second device having a second value that is different from the first value;
	referring to a communication scheme and a communication parameter of the first device or the second device from information related to the network to acquire information for accessing the object;
	converting the object name, the function name, the argument information, and the flag into a packet, and selecting a port that supports the communication scheme based on the first or second value of the flag included in the object to deliver the packet; and
	transmitting the packet to the first device when the flag has the first value, and to the second device through the another control apparatus to which the second device is connected when the flag has the second value.

13. (Previously Presented): The device control method according to claim 12, further comprising:
	by the another control apparatus:
recovering the object name, the function name, and the argument information from the packet transmitted by the control apparatus
converting a return value of an execution result into another packet, and transmitting the another packet to the control apparatus, and


14. (Previously Presented): The device control method according to claim 12, wherein
	the device control system further comprises a server disposed between the control apparatus and the another control apparatus,
	the another control apparatus registers into the server, information related to a position of the object for controlling the second device on the network, and
	the control apparatus makes an inquiry to the server about the information related to the position of the object for controlling the second device on the network, and uses the information related to the position of the object for controlling the second device on the network acquired in response to the inquiry, to access the object for controlling the second device.

15-21. (Canceled) 

22. (Previously Presented): A non-transitory, computer-readable recording medium storing therein a device control program that causes a computer to execute the device control method according to claim 12.

23. (Previously Presented): The control apparatus according to claim 1, wherein the first device is directly connected to the control apparatus and the second device is directly connected to 

24. (Previously Presented): The control apparatus according to claim 1, wherein the control apparatus and the first device are in one closed system that is controlled by the control apparatus, and the another control apparatus and the second device are in another closed system that is controlled by the another control apparatus.

25. (Previously Presented): The device control system according to claim 6, wherein the first device is directly connected to the control apparatus and the second device is directly connected to the another control apparatus.

26. (Previously Presented): The device control system according to claim 6, wherein the control apparatus and the first device are in one closed system that is controlled by the control apparatus, and the another control apparatus and the second device are in another closed system that is controlled by the another control apparatus.

27. (Previously Presented): The device control method according to claim 12, wherein the first device is directly connected to the control apparatus and the second device is directly connected to the another control apparatus.

28. (Previously Presented): The device control method according to claim 12, wherein the control apparatus and the first device are in one closed system that is controlled by the control 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
The closest prior art of record Wei ("Wei", US 20170017354) in view of Kamble et al ("Kamble", US 20130272303) does not teach a device control method for a device control system including a control apparatus and another control apparatus that is connected to the control apparatus via a network, the control apparatus being configured to control a first device, the another control apparatus being configured to control a second device, the method comprising: by the control apparatus, creating an object for controlling the first device and the second device, the object being constituted by an object name, a function name, argument information, and a flag, the flag of the object for controlling the first device having a first value, the flag of the object for controlling the second device having a second value that is different from the first value; referring to a communication scheme and a communication parameter of the first device or the second device from information related to the network to acquire information for accessing the object; converting the object name, the function name, the argument information, and the flag into a packet, and selecting a port that supports the communication scheme based on the first or second value of the flag included in the object to deliver the packet; and transmitting the packet to the first device when the flag has the first value, and to the second device through the another control apparatus to which the second device is connected when the flag has the second value.
When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore, claims 1, 3-8, 12-14, and 22-28 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dawes et al (US 20170257257)
Yoon (US 20150347114), Abstract - An electronic device including a memory is disclosed. The memory stores instructions controlling the electronic device to acquire information on a first external electronic device, access a server storing a software program related to the first external electronic device, receive at least a portion of the software program related to the first external electronic device from the server through the communication interface, install the at least a portion of the software program, transmit the at least a portion of the information on the first external electronic device and/or at least one part of the received at least a portion of the software program to a second external electronic device, and provide a user interface to the display using the installed at least a portion of the software program. The user interface is used for the second external electronic device to perform an operation related to the first external electronic device.
Guedalia et al (US 20140244834), Abstract - The disclosure generally relates to various methods to discover, configure, and leverage relationships in Internet of Things (IoT) networks. More particularly, the methods disclosed herein may support automated processes to create configurable sub-divisions and access controls in an IoT network based on usage associated with objects that are registered in the IoT network and interactions among the registered objects. Furthermore, in one embodiment, relationships between IoT devices that belong to different users may be implicitly discovered and/or ranked based on meetings (e.g., interactions) between the IoT devices, and relationships between the different users may likewise be implicitly discovered and/or ranked. Moreover, locations and interactions associated with IoT devices may be tracked over time to further discover user-specific and potentially asymmetric relationships among the IoT devices and/or the 
Ozawa (US 20140347982), Abstract - A communication device includes a communication unit that has a plurality of ports and relays data in accordance with a setting status of a plurality of VLANs; a status information management unit that manages, for each of the ports, status information that indicates whether or not the port is currently used by each of the VLANs; and an SNMP processing unit that receives a request, on a port-by-port basis, for the status information in accordance with an SNMP, obtains the status information, on a port-by-port basis, from the status information management unit, and sends the obtained status information to another device in accordance with the SNMP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444